Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 3-7, drawn to A modular apparatus for machining flat sheets in a continuous cycle.
Group II, claim(s) 8-11, drawn to A method for machining flat glass sheets.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of A modular apparatus for machining flat sheets in a continuous cycle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gunther et al (EP2939787) in 
Gunther et al. discloses a modular apparatus (Figure 5 Element 10) for machining flat sheets (Figure 5 Element 26) in a continuous cycle, in particular glass, plate glass or mirror sheets or sheets made from stone materials or the like having different dimensions and shapes, characterized in that it comprises machining modules arranged according to a U-shaped path and consisting of a first store (Figure 5 Element 61) suitable for receiving sheets to be machined and a second store (Figure 5 Element 61. Figure 5 shows two Element 61), parallel and opposed to said first store, suitable for receiving machined sheets, a first grinding machine (Figure 5 Element 65.1) and a second grinding machine (Figure 5 Element 65.2) suitable for performing grinding machining along the peripheral edges (Translated Description Paragraph 0053 Lines 509-513) of said vertically arranged sheets, one or more further sheet machining moduli, if any, such as corner cutting machines or drills or washing machines, possibly associated with said first and/or second grinding machines and at least one manipulator (Figure 5 Element 12) for transferring said flat sheets between said machining moduli, the first store being placed in correspondence with an input/loading (or head) zone where said sheets to be machined are input/loaded (Element 61 is the store and glass panes are held there before being machined Paragraph 0053 Lines 510-512). Gunther fails to disclose the machining modules arranged according to a U-shaped path, the first and second grinding machines arranged parallel and opposite to each other, and the second store parallel and opposed to said first store.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gunther to incorporate the teaching of Aase to provide a modular apparatus for machining flat sheets in a U-shaped path with the first and second grinding machines parallel and opposite each other and a store suitable for receiving sheets to be machined to be parallel and opposed to a store suitable for receiving machined sheets. Doing so would allow the sheets to be received for machining and sheets that have already been machined to enter and leave from the same point thereby reducing handling costs and increasing productivity.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723